Filed 11/12/20 P. v. Iturralde CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    THE PEOPLE,                                                                                C090456

                    Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                 STK-CR-FE-2018-0003808)
           v.

    EDWARD ITURRALDE,

                    Defendant and Appellant.




         A jury convicted defendant Edward Iturralde of nine counts of lewd conduct upon
four children under the age of 14 (Pen. Code, § 288, subd. (a); counts 1, 2, 4, 5, 6, 7, 10,
11 & 14),1 and one count of attempting to prevent or dissuade witnesses from testifying
against him (§ 136.1, subd. (a)(2); count 13). For each lewd conduct count, the jury also
found true a related multiple victim allegation under the “One Strike” law (§ 667.61,




1        Undesignated statutory references are to Penal Code.

                                                             1
subd. (e)(4)). The trial court sentenced defendant to an aggregate term of 106 years four
months to life in prison.
        On appeal, defendant claims the evidence at trial was not sufficient to support any
of his convictions. He also claims that all but one of his convictions for lewd conduct
(counts 1, 2, 4, 5, 6, 7, 10, and 11) should have been dismissed because (1) the long
timeframes pled in the counts violated his right to due process, and (2) the counts were
barred by the applicable statute of limitations. Finding no error, we affirm.
                        BACKGROUND FACTS AND PROCEDURE
        Consistent with the usual rules on appeal, we set forth the facts in the light most
favorable to the judgment. (In re Daniel G. (2004) 120 Cal. App. 4th 824, 828, fn. 1.)
        Sexual abuse of A. (counts 5, 6 & 7)
        Victim A., age 25 at trial, was seven years old when he and his biological brothers,
victims L. and C., were placed in the foster home of defendant and his wife (Mrs.
Iturralde). A. subsequently was adopted by defendant and Mrs. Iturralde when he was
nine or 10 years old.
        When A. first came to live with defendant and Mrs. Iturralde, they were living in
Alameda County. In June of 2004, when A. was 11 years old, the family moved to
Mountain House, in San Joaquin County. They lived in Mountain House from 2004 to
2009.
        A. testified that defendant began molesting him at the Mountain House home
when he was 11 or 12 years old and in the sixth grade. He remembered the year because
the molestations started shortly after the family got a dog. He testified that the
molestations continued for several years, until he was in the ninth grade.
        A. testified that the molestations consisted of defendant, who usually was wearing
only underwear, touching A.’s genitals, A. touching defendant’s genitals, and/or
defendant watching A. touch his own genitals. A. testified that defendant would refer to
the touching as a “massage” or a “masseuse.” The touchings occurred mainly at night

                                               2
when Mrs. Iturralde was at work. The touchings took place both in defendant’s bedroom
and in A.’s bedroom. A. explained that defendant would give him rewards for
performing the “massages,” such as permission to stay up late.
       A. testified that the touchings happened so often that it became routine. He
estimated the touchings occurred “at least 50 times,” with a frequency of at least three or
four times per week. When questioned by defense counsel about the frequency, A.
replied, “I just know it happened a lot . . . .” A. testified that the touchings occurred
when he was in the sixth, seventh, eighth, and ninth grades.
       A. could not recall precise dates or times for most of the touchings, but he recalled
one incident when he was in the eighth grade when defendant taught A. how to put on a
condom and then watched A. masturbate. A. also recalled defendant masturbating A.’s
penis while A. was wearing a condom and testified that this happened more than once.
A. claimed there were times that C. was in the room when inappropriate touchings
occurred. A. also testified to witnessing inappropriate touchings involving C.
       A. testified that he, L., and C. did not discuss defendant’s sexual abuse. He did
not report the abuse to authorities because he did not want to be separated from his
brothers, but he told two of his high school friends. A. recalled that once, during an
argument, L. told Mrs. Iturralde that defendant was a pedophile, but she did not believe
him. A. also told victim J., a foster child in defendant’s home, to be careful around
defendant because “stuff happened” to him when he was younger, but A. did not give
J. details. When they were adults, A. and C. decided to contact the police after being
encouraged to do so by their biological mother.
       Sexual abuse of C. (counts 10 & 11)
       Victim C., age 24 at trial, is the youngest adopted son of defendant and Mrs.
Iturralde. C. first came to live with defendant as a foster child when he was five years
old. When C. was nine years old and in fourth grade, the family moved to Mountain
House. C. testified that defendant began molesting him when he was in the fifth grade.

                                              3
He remembered that because it was when he started playing a video game called
Warcraft.
        At first, the molestation consisted of defendant tickling C.’s genital area over the
clothes, but it escalated to the point that defendant was touching C.’s genitals, and C. was
touching defendant’s genitals. Defendant referred to the inappropriate touchings as
“massages.” Defendant would get an erection during the massages. A massage would
end with defendant turning away and stroking himself. C. did not see defendant
ejaculate, but C. assumed he did. C. testified that the inappropriate “massages” happened
multiple times per week from fifth through seventh grade. C. recalled one specific
instance, in sixth grade, when he refused to reciprocate defendant’s touching, and the
following day noticed that his penis had been bruised. Defendant would tell C. he had to
“massage” him to get basic necessities like new school clothes or gifts such as video
games.
        C. remembered the inappropriate touchings occurring in his bedroom. He thought
they also may have happened in defendant’s bedroom, but he did not specifically recall.
C. thought A. may have witnessed him being molested, but he was uncertain of that as
well. C. did not recall witnessing any inappropriate touching between defendant and L.
or A.
        C. never talked about the sexual abuse with his brothers or with victim J.
C. wanted to tell someone about the abuse, but he felt guilt or shame probably prevented
him from doing so. C. recalled that L. told Mrs. Iturralde about defendant’s abuse, but
she did not believe him. When C. was an adult, he reconnected with his biological
mother and told her about the abuse. She encouraged him to go to the police, which he
did, at age 21.




                                              4
       Sexual abuse of L. (counts 1, 2 & 4)
       L., age 27 at trial, is the oldest adopted son of defendant and Mrs. Iturralde. He
was about nine years old when he was placed under defendant and Mrs. Iturralde’s foster
care and 11 or 12 when they adopted him.
       L. testified that the first of many improper touchings occurred when he was 11 or
12 years old and in the sixth grade, living in Alameda County, and defendant asked for a
“massage.” L. testified that during a “massage,” defendant, wearing socks and boxer
shorts and sometimes an undershirt, would have L. massage his testicles while defendant
rubbed his own penis until he ejaculated.
       L. testified that the inappropriate touchings happened on a “pretty consistent”
basis, two to three times per week, when he was 11 or 12 years old and living in Alameda
County. He testified that the inappropriate touchings continued after the family moved to
Mountain House, when L. was 13 years old and preparing to attend eighth grade. He
testified that the touchings finally stopped “near the end of the eighth grade” when L.
“stood up for [himself].”
       L. recalled one specific incident when defendant caught L. in the act of
masturbating when L. was in the sixth grade. L. testified that during that incident,
defendant grabbed his penis and “wriggle[d] [it] around” until L. pulled away.
       L. did not tell anyone about the abuse for a long time because he felt shame and
feared being separated from his brothers. However, during an argument with Mrs.
Iturralde, L. angrily yelled, “ ‘Do you know that your husband is making us rub on his
balls?’ ” Both A. and C. were present when he said this. L. later recanted and told Mrs.
Iturralde that he fabricated the accusation because he did not want to risk being separated
from his brothers.2 L. did not share information about defendant’s abuse with J.



2      Mrs. Iturralde’s recollection of the incident was similar. She testified that she did
not call the police at that time because she did not believe L. was telling the truth. Mrs.

                                              5
       Sexual abuse of J. (count 14)
       Victim J., age 12 at the time of trial, was a foster child at defendant’s home for
several months in 2016, when J. was 10 or 11 years old. J. testified that defendant
inappropriately touched him in his “private area,” which made J. uncomfortable. J.
claimed that the inappropriate touching started by defendant tickling him around his
chest. Defendant then moved his hands lower and touched the area of J.’s genitals, over
the clothes, for a minute or two until J. told defendant to stop. J. insisted the touching
could not have been accidental. After the touching, defendant told J. not to tell anyone
about it, but within a couple of days J. told two of his friends.
       A video recording of a 2017 forensic interview of J. was played for the jury.3 J.’s
statements during the forensic interview were, in all material respects, consistent with his
trial testimony. J. testified at trial that he told the truth during his interview.
       Testimony of Dr. Urquiza
       Dr. Anthony Urquiza testified as an expert for the prosecution. The purpose of his
testimony was to disabuse jurors of common myths and misconceptions about how
children react to sexual abuse when it occurs. Dr. Urquiza testified why children delay
reporting abuse and why the delay may continue into adulthood. He testified about the
disclosure process, including why victims may not share every detail when they first
disclose abuse and why victims may have trouble remembering certain details about the
abuse, especially in cases of repeated abuse. He also explained why a victim may not




Iturralde insisted at trial that she never witnessed defendant interacting with any of their
foster or adoptive children in a way that caused her concern.
3      The jury watched the recorded portion of the interview with the aid of a transcript
that was not admitted into evidence. The record on appeal does not include the recorded
interview, but does include the transcript. Since neither party argues we should not rely
on the transcript, we have considered it.

                                                6
appear frightened or scared of the abuser and the reasons that victims sometimes recant.
Dr. Urquiza acknowledged it is possible for false accusations of abuse to occur.
        In connection with Dr. Urquiza’s testimony, the court gave a limiting instruction
that his testimony may be considered only for the purpose of understanding and
explaining the behavior of the alleged victims in the case, and not as proof that any of the
alleged sexual abuse occurred.
        Defendant’s attempts to dissuade witnesses from testifying (count 13)
        During trial, the prosecution played for the jury several recorded jail conversations
between defendant and Mrs. Iturralde.4 In those conversations, defendant repeatedly told
his wife that the case against him would be closed if A., C., and L. agreed to drop the
charges or if they failed to show up for the preliminary hearing. Defendant told his wife
to tell their sons that they “have broken up the family,” and that “[i]f they want this whole
family . . . together again, . . . as one and all that they need to [drop the charges].” He
said, “[I]f they care enough, they’ll do what they need to do” and drop the charges, and if
they did not, things would “get nasty.” He also told his wife that it was in the best
interest of A., C., and L. to drop the charges because if they testified his lawyer was
going to “give them the runaround,” and they would be “crying on the stand.”
        Mrs. Iturralde mentioned to defendant that A. was still living with her and
panicking because he might have to move out. Defendant told his wife that A. could not
stay with her unless he dropped the charges and that A. needed to stop telling people he
was molested. Defendant said, “You know, they ruin my life? [¶] . . . [¶] Well I’ll ruin
their life.”




4      The jury listened to the recorded portions of the conversations with the aid of a
transcript that was not admitted into evidence. The record on appeal does not include the
recorded conversations, but does include the transcript. Since neither party argues we
should not rely on the transcript, we have considered it.

                                               7
       Although A. depended on Mrs. Iturralde for transportation, defendant told his wife
that if A. is subpoenaed, she was not to drive him to court, that A. “needs to find his own
way because he’s a key.” Defendant told her that she was not to bring A., C., or L. to
court, telling her to stay somewhere else the night before the hearing, and that the boys
would “have to find their [own] way.” Mrs. Iturralde agreed and said she was not “gonna
be there for them,” to which defendant responded, “No, you’re gonna be the opposite.”
       After Mrs. Iturralde told defendant that A. had been subpoenaed for the
preliminary hearing, defendant directed his wife to tell A. that he did not need to attend
the preliminary hearing, even if subpoenaed, and that he would not get in trouble for
failing to go. Defendant told his wife to tell C. and L. the same thing.
       When questioned at trial, Mrs. Iturralde acknowledged that defendant had
suggested she tell L., A., and C. not to testify, but she insisted that she never did so.
       The charges and motions to dismiss
       The information, filed in August 2018, originally charged defendant with 14
counts of lewd acts upon a child under the age of 14 (§ 288, subd. (a)) involving victims
L., A., C., and J.
       The four counts involving L. were alleged as: an “EARLIEST MEMORY OF
TOUCHING,” occurring in Alameda County between January 1, 2002, and December
31, 2004 (count 1); a “TOUCHING AFTER CAUGHT MAST[U]RBATING,” occurring
in Alameda County between January 1, 2002, and December 31, 2004 (count 2); a
“TOUCHING WHEN BROTHER WALKED IN,” occurring in San Joaquin County
between January 1, 2002, and May 14, 2005 (count 3); and a “TOUCHING AFTER
MOVE TO MOUNTAIN [HOUSE],” occurring in San Joaquin County between January
1, 2004, and May 13, 2005 (count 4).
       The five counts involving A. were alleged as: a “TOUCHING IN VICTIM’S
BEDROOM,” occurring in San Joaquin County between January 1, 2004, and May 7,
2007 (count 5); a “TOUCHING IN DEFENDANT’S BEDROOM,” occurring in San

                                               8
Joaquin County between January 1, 2004, and May 7, 2007 (count 6); a “TOUCHING
WITH CONDOM,” occurring in San Joaquin County between January 1, 2004, and May
7, 2007 (count 7); a “TOUCHING IN CAR,” occurring in San Joaquin County between
January 1, 2004, and May 7, 2007 (count 8); and a “TOUCHING WHEN HOME FROM
SCHOOL,” occurring in San Joaquin County between January 1, 2004, and May 7, 2007
(count 9).
       The three counts involving C. were alleged as: a “TOUCHING WITNESSED BY
BROTHER,” occurring in San Joaquin County between January 1, 2004, and May 12,
2009 (count 10); a “TOUCHING IN VICTIM’S BEDROOM,” occurring in San Joaquin
County between January 1, 2004, and May 12, 2009 (count 11); and a “TOUCHING IN
DEFENDANT’S BEDROOM,” occurring in San Joaquin County between January 1,
2004, and May 12, 2009 (count 12).
       The two counts involving victim J. were alleged as: a “TOUCHING IN LIVING
ROOM,” occurring in San Joaquin County between March 17, 2016, and November 29,
2016 (count 14); and a “TOUCHING IN CAR,” occurring in San Joaquin County
between March 17, 2016, and November 29, 2016 (count 15).
       Each count of lewd acts upon a child (counts 1 through 12, 14, and 15) alleged that
defendant committed the offense against more than one victim, within the meaning of the
One Strike sentencing law (§ 667.61, subd. (e)(4)).
       The information further alleged one count of attempting to prevent or dissuade a
witness from testifying (§ 136.1, subd. (a)(2)) (count 13).
       Before trial, defendant moved to dismiss counts 1 through 12 on various grounds.
The trial court dismissed count 3, and authorized certain amendments to the information,
but otherwise denied the motion. At trial, the prosecution requested, and the court
granted, a motion to dismiss counts 8, 9, 12, and 15 due to insufficient evidence.




                                             9
       Jury verdict and sentencing
       After trial, the jury found defendant guilty as charged of counts 1, 2, 4, 5, 6, 7, 10,
11, 13, and 14, and found true the multiple victim allegations associated with the lewd
conduct counts. On August 12, 2019, the trial court sentenced defendant to an aggregate
term of 106 years four months to life in prison. Defendant timely filed a notice of appeal.
                                       DISCUSSION
                                              I
                                  Insufficiency of Evidence
       Defendant argues the evidence adduced at trial was insufficient to support each of
the 10 counts on which he was convicted. As discussed below, we conclude the evidence
is sufficient to support the convictions.
       A.     Standard of review
       In considering a challenge to the sufficiency of the evidence, we do not reweigh
the evidence, reevaluate the credibility of witnesses, or redetermine factual conflicts,
those functions being within the exclusive province of the jury. (People v. Lindberg
(2008) 45 Cal. 4th 1, 27; People v. Ochoa (1993) 6 Cal. 4th 1199, 1206.) Rather, we
examine the whole record in the light most favorable to the judgment to determine
whether it discloses substantial evidence—evidence that is reasonable, credible, and of
solid value—such that any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt. (Lindberg, supra, at p. 27; People v. Edwards
(2013) 57 Cal. 4th 658, 715.) In making this determination, we resolve all conflicts in the
evidence and draw all reasonable inferences in support of the conviction. (People v.
Campbell (1994) 25 Cal. App. 4th 402, 408.) The test on appeal is not whether there is
evidence to support an inference of innocence, but whether there is substantial evidence
to support the verdict. (Ochoa, supra, at p. 1206.) A conviction will be overturned only
if, on the evidence presented, no reasonable trier of fact could find the defendant guilty



                                             10
beyond a reasonable doubt. (People v. Hatch (2000) 22 Cal. 4th 260, 272; People v. Bolin
(1998) 18 Cal. 4th 297, 331.)
       B.      The lewd conduct convictions (counts 1, 2, 4, 5, 6, 7, 10, 11, and 14)
       The jury convicted defendant of nine counts of violating section 288, subdivision
(a), which makes it a felony to “willfully and lewdly commit[] any lewd or lascivious act
. . . upon . . . a child . . . under the age of 14 years, with the intent of arousing, appealing
to, or gratifying the lust, passions, or sexual desires of that person or the child . . . .”
(§ 288, subd. (a).) Defendant argues insufficient evidence supports his convictions
because they are based on generic and contradictory testimony. We are unpersuaded.
               1.     Generic testimony
       In People v. Jones (1990) 51 Cal. 3d 294 (Jones), our Supreme Court held that
“generic” testimony is sufficiently substantial to support a conviction for child
molestation. (Id. at p. 313.) In reaching this decision, the court noted that “[c]hild
molestation cases frequently involve difficult, even paradoxical proof problems” (id. at p.
305), which are especially pronounced in cases of so-called “resident child molesters.”
(Id. at p. 299.) “In such cases, the victim typically testifies to repeated acts of
molestation occurring over a substantial period of time but, lacking any meaningful point
of reference, is unable to furnish many specific details, dates or distinguishing
characteristics as to individual acts or assaults.” (Id. at p. 299.)
       Prior to the court’s decision in Jones, some appellate courts had concluded that a
victim’s inability to differentiate between the various acts of molestation was fatal to a
conviction because it prevented the jury from unanimously agreeing upon the specific act
constituting the crime. (Jones, supra, 51 Cal.3d at pp. 305, 308-310.) In Jones, the
Supreme Court rejected this approach as having the perverse effect of insulating the most
egregious child molesters from criminal liability merely because their abuse was repeated
over an extended period of time. (Id. at pp. 300, 305, 309, 312-313.)



                                                11
       The court held that because the “particular details surrounding a child molestation
charge are not elements of the offense,” a victim’s failure to specify a precise date, time,
place, or circumstance does not preclude conviction. (Jones, supra, 51 Cal.3d at p. 315.)
Purely “generic” testimony regarding multiple sexual molestations over a period of time
is sufficiently substantial to support a conviction for child molestation, so long as the
victim describes (1) the type of acts committed with sufficient specificity to assure the
unlawful conduct occurred and to differentiate between the various types of proscribed
conduct; (2) the number of acts committed with sufficient certainty to support each of the
counts alleged; and (3) the general time period in which the acts occurred to assure they
were committed within the applicable limitation period. (Id. at pp. 315-316.) The court
referred to this as the “minimum quantum of proof.” (Id. at p. 314.) “Additional details
regarding the time, place or circumstance of the various assaults may assist in assessing
the credibility or substantiality of the victim’s testimony” (id. at p. 316), but are
“unnecessary to sustain a conviction.” (Id. at p. 315.)
       In Jones, the victim testified to repeated molestations involving oral copulation
once or twice per month over (roughly) a two-year period of time. (Jones, supra, 51
Cal.3d at p. 302.) The victim recalled being molested in five different locations,
including four to six times on camping trips, and eight to 10 times in the bathroom or
shower, but the victim could not recall exact dates or provide additional details to
differentiate the individual acts. (Ibid.) The court concluded that the victim’s generic
testimony was “ ‘certainly sufficient if believed to enable the jury to conclude [the
victim] had been molested at least once during [each of the four time periods in
question].’ ” (Id. at pp. 322-323.)
       Applying the reasoning of Jones to the facts of this case, we conclude that the
testimony of the victims as outlined above, comprising a mixture of generalized accounts
of repeated molestations and specific acts of molestation, was sufficient to support the
convictions for counts 1, 2, 4, 5, 6, 7, 10, 11, and 14. For each count, the victims

                                              12
described the kind of acts committed, described the number of acts committed with
sufficient certainty to differentiate and support each count alleged, and described the
general time period in which the charged acts occurred to assure they were committed
within the applicable limitations period.
       The jury also was instructed that “ ‘[t]he People have presented evidence of more
than one act to prove that the defendant committed these offenses. You must not find the
defendant guilty unless (one) you all agree that the People have proved that the defendant
committed at least one of these acts and you all agree on which act he committed for each
offense, or (two) you all agree that the People have proved that the defendant committed
all the acts alleged to have occurred during this time period and have proved that the
defendant committed at least the number of offenses charged.’ ”
       On this record, defendant has failed to explain why the victims’ testimony was too
“generic” to support the convictions. Accordingly, we reject defendant’s claim that the
convictions are not supported by substantial evidence because the testimony was not
sufficiently specific.
              2.         Inconsistent testimony
       Defendant also argues there is insufficient evidence to support the convictions due
to inconsistencies in the victims’ testimony. For example, he contends L. made
inconsistent statements about the frequency of the sexual abuse: initially telling police
that the touchings occurred a total of three times, then telling police touchings occurred
once per week, and then testifying that touchings occurred every other day or two to three
times per week. Defendant claims the inconsistencies in the victims’ testimony are so
pervasive that no rational trier of fact could rely on their testimony to support the
verdicts. Not so.
       Inconsistencies in the testimony of a given witness do not render that testimony
insufficient to support the verdict. (People v. Maury (2003) 30 Cal. 4th 342, 403.)
Resolution of conflicts and inconsistencies in the testimony of witnesses is in the

                                                  13
exclusive province of the trier of fact. (People v. Young (2005) 34 Cal. 4th 1149, 1181
(Young); People v. Watts (1999) 76 Cal. App. 4th 1250, 1258-1259.) “ ‘An appellate court
cannot substitute its judgment for that of the [trier of fact] unless the testimony . . . “is so
inherently improbable and impossible of belief as in effect to constitute no evidence at
all.” [Citations.]’ ” (People v. Maxwell (1979) 94 Cal. App. 3d 562, 577.) “ ‘Such cases
are rare indeed. [Citation.]’ [Citation.]” (People v. Ennis (2010) 190 Cal. App. 4th 721,
729.)
        Absent exceptional circumstances, the testimony of a single witness is sufficient to
support a conviction. (Young, supra, 34 Cal.4th p. 1181.) The fact that there was a
potential source of impeachment does not render the testimony insufficient to support the
verdict. The jury may give credence to a witness whose testimony is contradictory or
inconsistent or false in part. (People v. Fleming (1961) 191 Cal. App. 2d 163, 170; People
v. Maxwell, supra, 94 Cal.App.3d at p. 577.) It is the role of the jury, not this court, to
resolve any discrepancies in the evidence and decide which statements are true and which
are not. (People v. Ennis, supra, 190 Cal.App.4th at p. 729; accord, People v. Watts,
supra, 76 Cal.App.4th at pp. 1258-1259.)
        Although there are inconsistencies in the testimony of the victims in this case,
those inconsistencies do not demonstrate that the testimony was so inherently unreliable
that no rational trier of fact could rely on the testimony to support the verdicts. Indeed,
most of the inconsistencies involved relatively minor factual details, such as whether
defendant was lying on the bed or sitting on the bed.
        Defense counsel described the various inconsistencies in each child’s testimony in
his closing argument to the jury, arguing, as defendant does here, that the inconsistencies
rendered that testimony unworthy of belief. But the jury, having heard and observed all
the evidence, including Dr. Urquiza’s expert testimony on how child sexual abuse is
disclosed, disagreed. Defendant’s claim on appeal amounts to little more than asking us



                                               14
to reweigh the evidence, which we cannot do. (People v. Maury, supra, 30 Cal.4th at p.
403; accord, People v. Cardenas (1982) 31 Cal. 3d 897, 912.)
       Where there were inconsistencies between a witness’s trial testimony and earlier
statements, the jury reasonably could have concluded such inconsistencies were
unimportant, were the result of honest mistakes, or were adequately explained at trial.
Where there were inconsistencies within a witness’s testimony at trial or between the
testimony of different witnesses at trial, it was within the province of the jury to
determine what testimony to believe. There is nothing physically impossible or
inherently incredible in the trial testimony of the victims. Accordingly, we conclude the
victims’ testimony provides ample evidentiary support for the verdicts.
       C.     Count 4
       In count 4, defendant was convicted of violating section 288, subdivision (a),
based on inappropriate touching of L. after the move to Mountain House between January
1, 2004, and May 13, 2005. Defendant claims that the evidence was insufficient to
support the verdict on count 4 because the People failed to prove that L. was under the
age of 14 when he lived in Mountain House. Defendant claims that L. did not testify as
to his age when the family moved to Mountain House because L. could not remember.
Defendant is mistaken.
       Victim L. testified that defendant molested him on a “pretty consistent” basis
when he was 11 or 12 years old and living in Alameda County. L. testified that the
molestations continued after the family moved to Mountain House, when he was 13 years
old and preparing to attend eighth grade. L. testified that the molestations at Mountain
House continued until “near the end of the eighth grade.” There is sufficient evidence in
the record to support the verdict on count 4.
       D.     Count 13
       In count 13, defendant was convicted of violating section 136.1, subdivision
(a)(2). To prove a violation of this offense, the People were required to establish that

                                             15
defendant knowingly and maliciously prevented or dissuaded, or attempted to prevent or
dissuade, a victim or witness from attending or giving testimony at a legal proceeding.
(§ 136.1, subd. (a); CALCRIM No. 2622.)5 “The circumstances in which the defendant’s
statement is made, not just the statement itself, must be considered to determine whether
the statement constitutes an attempt to dissuade a witness from testifying.
[Citation.]” (Wahidi, supra, 222 Cal.App.4th at p. 806.) “If the defendant's actions or
statements are ambiguous, but reasonably may be interpreted as intending to achieve the
future consequence of dissuading the witness from testifying, the offense has been
committed. [Citation.]” (Ibid.) Any person attempting the commission of the act is
guilty of the offense, without regard to whether the attempt was successful. (§ 136.1,
subd. (d); CALCRIM No. 2622.)
       Defendant contends the evidence at trial, consisting primarily of telephone calls
between defendant and his wife while defendant was in jail, was insufficient to support
the conviction on count 13. Defendant contends the evidence shows he merely requested
that his wife “not facilitate” the transportation of A., C., and L. to court. Defendant
argues there is no evidence that he attempted to intimidate or dissuade A., C., or L. from
attending or testifying in court. The People, on the other hand, argue there is
“overwhelming” evidence that defendant attempted to prevent or dissuade L., A., and C.
from attending and testifying at the preliminary hearing. The People have the better
argument.




5      “A person acts maliciously when he or she unlawfully intends to annoy, harm, or
injure someone else in any way, or intends to interfere in any way with the orderly
administration of justice.” (CALCRIM No. 2622; People v. Wahidi (2013) 222
Cal. App. 4th 802, 809 (Wahidi).) A violation of section 136.1 requires proof that the
defendant specifically intended to prevent or dissuade a witness from testifying. (Young,
supra, 34 Cal.4th at p. 1210.)

                                             16
        The evidence shows that defendant believed that if A., C., and L. did not appear
for the preliminary hearing, the case against him would be dropped. Acting on this
belief, defendant discussed with his wife how they could pressure their sons into not
testifying against him. Defendant instructed his wife to tell A., C., and L. that they did
not need to attend the preliminary hearing, even if subpoenaed, and that they would not
get in trouble for failing to go. He told his wife to tell A., C., and L. that they “have
broken up the family,” and that “[i]f they want this whole family . . . together again, . . .
as one and all that they need to [drop the charges].” He said, “[I]f they care enough,
they’ll do what they need to do” and drop the charges, and if they did not, things would
“get nasty.” Defendant said to his wife, “You know, they ruin my life? [¶] . . . [¶] Well
I’ll ruin their life.”
        Defendant told his wife not to allow A. to continue living with her unless he
dropped the charges and stopped telling people he was molested. Although A. depended
on Mrs. Iturralde for transportation, defendant told his wife not to drive A. to court. He
told her to leave the night before the hearing and let A., C., and L. “find [their] own
way.” Mrs. Iturralde agreed that she was “not gonna be there for them,” and defendant
responded, “No, you’re gonna be the opposite.”
        Although defendant never directly or indirectly told A., C., or L. not to attend the
preliminary hearing, jurors reasonably could have drawn the inference that defendant
knowingly and maliciously attempted, through his wife, to prevent or dissuade them from
attending the hearing and testifying against him. (Wahidi, supra, 222 Cal.App.4th at pp.
804-805 [defendant violated section 136.1, subd. (a)(2) by approaching victim at mosque
on day before preliminary hearing with attempt to settle matter out of court]; see People
v. Kirvin (2014) 231 Cal. App. 4th 1507, 1511 [defendant convicted of section 136.1,
subd. (b)(2) for urging sister and others to deter victim from going to court].) Mrs.
Iturralde acknowledged as much in her trial testimony. When questioned whether anyone



                                              17
asked her to tell her sons not to testify, Mrs. Iturralde responded that defendant had
suggested that, but she merely “listen[ed],” and did not “obey[ ].”
       We conclude the evidence is sufficient to support defendant’s conviction on count
13 for attempting to prevent or dissuade his sons from attending the preliminary hearing
and testifying against him.
                                             II
                Defendant’s Motion to Dismiss the Lewd Conduct Counts
       Prior to trial, defendant filed a section 995 motion to dismiss counts 1 through 12
of the information. Among other things, the motion argued that those counts should be
dismissed because (1) the long timeframes pled in the counts violated defendant’s right to
due process, and (2) the counts are barred by the applicable statute of limitations. The
court denied the motion. On appeal, defendant raises the same arguments that were
rejected below. We conclude that neither argument has merit and that the trial court
properly denied the request to dismiss the lewd conduct counts.
       A.     Standard of review
       To the extent defendant’s section 995 motion rests on legal issues, such as
questions of statutory interpretation or procedural fairness, our review is de novo. (Lexin
v. Superior Court (2010) 47 Cal. 4th 1050, 1072; Tafti v. County of Tulare (2011) 198
Cal. App. 4th 891, 896.) We review questions of fact under the deferential substantial
evidence standard, drawing every legitimate inference in favor of the trial judge’s
determination. (People v. Hall (1971) 3 Cal. 3d 992, 996; People v. San Nicolas (2004)
34 Cal. 4th 614, 654; People v. Johnson (1991) 231 Cal. App. 3d 1, 6.)
       B.     Due process
       Defendant contends that the long timeframes pled in the information for counts 1,
2, 4, 5, 6, 7, 10, and 11 violated due process because they were insufficient to give him




                                             18
reasonable notice of the charges against him.6 He notes that counts 1 and 2 involved a
three-year window (Jan. 1, 2002, to Dec. 31, 2004); that count 4 involved a one-and-a-
half-year window (Jan. 1, 2004, to May 13, 2005); that counts 5, 6, and 7 involved a
three-and-a-half-year window (Jan. 1, 2004, to May 7, 2007); and that counts 10 and 11
involved a five-and-a-half-year window (Jan. 1, 2004, to May 12, 2009). Defendant
argues the timeframes alleged in the information were too vague and imprecise to allow
him to fairly defend himself at trial.
       Defendant’s claim rests on the premise that he was entitled to notice of the specific
time of the offense in the accusatory pleading. Not so.
       Due process requires that a criminal defendant be advised of the charges against
him so that he has a reasonable opportunity to present a defense. (People v. Fernandez
(2013) 216 Cal. App. 4th 540, 554.) But that notice is not required to be encompassed
within the charging instrument itself. In modern criminal prosecutions, the information
plays an important but “limited” role, informing the defendant of the kind and number of
offenses with which he or she is charged. (People v. Jeff (1988) 204 Cal. App. 3d 309,
342 (Jeff).) The time, place, and circumstances of the charged offenses are left to the
preliminary hearing. (Ibid.) Thus, it is the transcript of the preliminary hearing, not the
accusatory pleading, that serves as “the touchstone of due process,” affording the
defendant notice of the criminal acts against which he must defend. (Ibid.; see also
Jones, supra, 51 Cal.3d at p. 317 [in addition to the information and preliminary
examination, defendant may learn additional details through demurrer or discovery].)
       Further, as our Supreme Court held in Jones, supra, 51 Cal. 3d 294, the particular
details surrounding a child molestation charge are not elements of the offense and are
unnecessary to sustain a conviction. Even generic testimony may sustain a conviction.



6     Although defendant also discusses counts 3, 8, 9, and 12 in his brief, we need not
consider those counts because they were dismissed.

                                             19
(Id. at p. 315.) Although the victim must describe the general time period in which the
acts occurred to assure they were committed within the applicable limitation period, the
defendant has no due process right to notice of the specific time or place of the offense.
(Id. at p. 317; § 955.)
       In a child sexual molestation case, the accusatory pleading functions merely to
inform the defendant of the kinds and number of offenses charged, and whether they
occurred within the applicable limitations period. (Jeff, supra, 204 Cal.App.3d at p. 342;
Jones, supra, 51 Cal.3d at p. 312; People v. Fernandez, supra, 216 Cal.App.4th at p.
555.) The defendant “ ‘must be prepared to defend against all offenses of the kind
alleged in the information as are shown by evidence at the preliminary hearing to have
occurred within the timeframe pleaded in the information.’ ” (People v. Jones, supra, 51
Cal.3d at p. 317; accord, People v. Arevalo-Iraheta (2011) 193 Cal. App. 4th 1574, 1581.)
“So long as the evidence presented at the preliminary hearing supports the number of
offenses charged against defendant and covers the timeframe(s) charged in the
information, a defendant has [received] all the notice the Constitution requires.” (Jeff, at
p. 342.)
       The information here adequately apprised defendant of the nature and number of
offenses of which he was accused. And defendant has not shown—or even argued—that
he did not receive fair notice of the charges against him based on the evidence adduced at
the preliminary hearing (or in pretrial discovery). Accordingly, we reject his due process
claim.7




7      Because we find the record is adequate to address his due process claim, we deny
defendant’s belated request to augment the record with the transcript of the trial court’s
ruling on the section 995 motion.

                                             20
       C.     Statute of limitations
       Defendant also argues that counts 1, 2, 4, 5, 6, 7, 10, and 11 should have been
dismissed because they were barred by the statute of limitations. Defendant argues that
under section 800, the statute of limitations to bring a prosecution for a violation of
section 288, subdivision (a) is six years. Because the counts at issue allegedly occurred
between 2002 and 2009, he argues the limitations period lapsed no later than 2015, three
years before the information was filed.
       Defendant acknowledges that under section 799, offenses carrying a life term are
not subject to a statute of limitations. (§§ 799, 800.) He further acknowledges that under
the One Strike law (§ 667.61), a defendant convicted of section 288 violations against
multiple victims is subject to a sentence of life imprisonment. (§ 667.61, subds. (b) &
(e)(4); see also People v. Perez (2010) 182 Cal. App. 4th 231, 239-240 [holding that
section 667.61 is an alternative penalty scheme that applies under section 799].)
However, defendant argues the version of the One Strike law in effect when he
committed the crimes did not include section 288, subdivision (a) as a qualifying offense,
and therefore constitutionally cannot be applied to him.
       The People disagree that section 288, subdivision (a) was not a qualifying offense
under the One Strike law at the time the crimes were committed. They also argue that,
irrespective of the One Strike law, the prosecution of defendant was timely under section
801.1. Because we agree with this latter argument, we need not address the former.
       Effective January 1, 2001, former section 803, subdivision (h) established a 10-
year statute of limitations for those felonies enumerated in section 290, subdivision (c)
(formerly section 290, subdivision (a)(2)(A)). The 10-year statute of limitations for
section 290 offenses has been continuously in effect since January 1, 2001, and at all
relevant times has applied to violations of section 288. (People v. Simmons (2012) 210
Cal. App. 4th 778, 788; In re White (2008) 163 Cal. App. 4th 1576, 1582-1583 (White);
§ 801.1, subd. (b); former § 803, subd. (h), as enacted by Stats. 2000, ch. 235, § 1; former

                                             21
§ 290, as enacted by Stats. 2000, ch. 240, § 1, and Stats. 2007, ch. 579, §§ 7 & 8.)8 Thus,
at the time defendant’s crimes were committed, the earliest date the limitations period
could have expired for any of counts 1, 2, 4, 5, 6, 7, 10, or 11 was January 1, 2012—10
years after the earliest date alleged in the information.
       In 2005, well before the 10-year limitations period would have elapsed, the
Legislature enacted former section 801.1, subdivision (a). (Former § 801.1, subd. (a), as
enacted by Stats. 2005, ch. 479, § 2.) Effective January 1, 2006, it extended the time for
prosecution of certain felony sex offenses, including violations of section 288, until the
victim’s 28th birthday if the crime was alleged to have been committed when the victim
was under the age of 18 years. (Former § 801.1, subd. (a), as enacted by Stats. 2005, ch.
479, § 2.) Another amendment to section 801.1, which took effect in January 2015—
while the victims in this case were still under the age of 28—further extended the time for
prosecution until the victim’s 40th birthday, which is the current law. (Former § 801.1,
as enacted by Stats. 2014, ch. 921, §1; § 801.1.)
       Section 801.1, subdivision (a) applies to defendant because he was charged with
section 288 violations alleged to have been committed when the victims were under 18
years of age. And under section 801.1, subdivision (a), the prosecution of counts 1, 2, 4,
5, 6, 7, 10, and 11 was timely because it was commenced prior to each victim’s 40th




8      Effective January 1, 2002, the 10-year statute of limitations was moved from
former section 803, subdivision (h)(1), to subdivision (i)(1), without textual change.
(White, supra, 163 Cal.App.4th at p. 1580.) Effective January 1, 2005, it was recodified,
with minor changes not relevant here, as former section 801.1. (White, at p. 1580; former
§ 801.1, as enacted by Stats. 2004, ch. 368, § 1; see also Stats. 2005, ch. 479, § 2.) When
former section 801.1, subdivision (a) was added in 2006, the 10-year statute of limitations
for section 290 offenses became new subdivision (b), which is where it remains in the
current law. (§ 801.1, subd. (b); former § 801.1, as enacted by Stats. 2005, ch. 479, § 2.)

                                              22
birthday.9 Further, because the limitations period was extended before the prior
limitations period expired, application of section 801.1 raises no ex post facto concerns.
(People v. Simmons, supra, 210 Cal.App.4th at p. 787-788; Stogner v. California (2003)
539 U.S. 607, 618-620 [156 L. Ed. 2d 544, 556-557]; People v. Hollie (2010) 180
Cal. App. 4th 1262, 1272-1273; see also § 803.6, subd. (b).)
       Thus, the trial court correctly denied defendant’s motion to dismiss the counts on
statute of limitations grounds.
                                      DISPOSITION
       The judgment is affirmed.



                                                        KRAUSE                , J.



We concur:



      BLEASE                , Acting P. J.




      HOCH                  , J.




9      Because all the victims were under the age of 28 at the time of trial, we would
reach the same result even under the former version of the statute.

                                             23